Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites limitation “wherein the edge defines a first region projecting substantially outboard of the central axis, and a second region outboard of the first region, the second region defining an arc having a radius between about 0.05λ to about 0.1λ, wherein λ is a wavelength of a transmitting frequency of the antenna”.  The limitation is also being recited in claim 1 as “…each conductive plate having an edge extending radially outboard from the central axis, the edge defining a first region and a second region radially outboard of the first region, the first region diverging linearly away from the conductive ground plane as the second region defining an arcuate shape which diverges exponentially away from the conductive ground plane and defining a radius of curvature between about 0.05λ, to about 0.1λ, wherein λ, is a wavelength of a transmitted antenna frequency.”  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Allowable Subject Matter
3.	Claims 1-5 and 7-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Granholm (WO 2012/110098 A1) in view of Holland et al, hereinafter Holland, (US 2011/0057852 A1) (Applicant’s submitted prior art) teaches an omni-directional antenna core assembly for use in a stacked, multi-ground plane antenna comprising a conductive ground plane defining an axis normal to the conductive ground plane; a plurality of conductive plates projecting orthogonally from the conductive ground plane and angularly spaced about a central axis; each conductive plate having an edge extending radially outboard from the central axis, the first region diverging linearly away from the conductive ground plane as the radial distance increases from the central axis.
Granholm/Holland, however, fails to specifically teach that the edge defining a first region and a second region radially outboard of the first region, the second region defining an arcuate shape which diverges exponentially away from the conductive ground plane and 
Claims 2-5 and 7-10 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 11, Granholm teaches a stacked omni-directional antenna comprising a conductive ground plane defining an axis normal to the conductive ground plane; a plurality of conductive plates projecting orthogonally from the conductive ground plane and equiangularly spaced about a central axis; each conductive plate having an edge extending radially outboard from the central axis and diverging towards the conductive ground plane instead of away from the conductive ground plane as the radial distance increases from the central axis.
	Holland teaches an antenna comprising a plurality of conductive plates projecting orthogonally from the conductive ground plane and arranged in a planar configuration.  Holland does not teach that the antenna assembly being vertically stacked.
	Claims 12-17 are allowed for at least the reason for depending, either directly or 
indirectly, on claim 11.

Remarks
4.	Examiner had tried to contact applicant’s representative Brian Collins several times to discuss amending or cancelling claim 6 in order place the application in condition for allowance.  However, attempts to contact Mr. Collins were unsuccessful.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Holland et al (US 9,000,996) discloses a modular wideband antenna array comprising conductive plates having an edge extending radially outboard from the central axis, the edge defining a first region and a second region radially outboard of the first region, and the first region diverging linearly away from the conductive ground plane as the radial distance increases from the central axis.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845